Case 17-11213 Doc 778 Filed 11/11/19 Entered 11/11/19 16:11:20 Main Document Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                    CASE NO. 17-11213

                                                                     SECTION A

          DEBTOR                                                     CHAPTER 11


      JOINT EX PARTE MOTION TO CONTINUE HEARING ON CONFIRMATION OF
                  JOINT CHAPTER 11 PLAN OF REORGANIZATION



          NOW INTO COURT, through undersigned counsel, comes First NBC Bank Holding

   Company (the “Debtor”) and the Official Committee of Unsecured Creditors of First NBC Bank

   Holding Company (the “Committee”) who jointly move this Court, to briefly continue the hearing

   on confirmation of the Second Amended Joint Chapter 11 Plan of Reorganization for First NBC

   Bank Holding Company [P-621] (the “Joint Plan”) for no less than 60 days from the current

   hearing date of November 13, 2019. In support thereof, the Debtor and Committee jointly aver as

   follows:

                                                 1.

          On July 2, 2019, the Debtor and the Committee (collectively, “Plan Proponents”) filed the

   Joint Plan; and, on the same date, the Debtor filed an accompanying disclosure statement [Doc.

   622] (“Disclosure Statement”).

                                                 2.

          The Court entered the Order Approving Second Amended Disclosure Statement, Fixing

   Time for Filing Acceptances or Rejections to the Second Amended Chapter 11 Plan of

   Reorganization, and Setting Confirmation Hearing [P-624] on July 3, 2019, fixing the
Case 17-11213 Doc 778 Filed 11/11/19 Entered 11/11/19 16:11:20 Main Document Page 2 of 6



   confirmation hearing (“Confirmation Hearing”) on the Joint Plan for August 7, 2019 at 10:00 a.m.

   Pursuant to a subsequent order [Doc. 766] entered on October 2, 2019, the Court continued the

   confirmation hearing until November 13, 2019.

                                                    3.

          The Joint Plan provides for certain distributions (“Certain Distributions”) and contingent

   distributions (“Contingent Distributions”) to creditors. The Contingent Distributions,

   contemplated under the Joint Plan, are based upon litigation proceeds anticipated to be generated

   by the Litigation and Distribution Trustee. Funding of litigation expenses of the Litigation and

   Distribution Trustee, in large part, is dependent upon the same source of funding for the Certain

   Distributions (described below). Given the nature of the Contingent Distributions, i.e., proceeds

   from litigation, all in very early stages, the Contingent Distributions may likely not occur until

   many months after confirmation of the Joint Plan.

                                                    4.

          By contrast, the Certain Distributions are scheduled to occur on or shortly after the

   Effective Date of the Joint Plan. These distributions are dependent upon funding by the First

   Round Investors (“FRI”). Due to delays associated with changes to the underlying deal structure

   of the Joint Plan, over which the FRI had no control, and uncertainties related to the Department

   of Treasury’s objection to plan confirmation, funding of the Joint Plan has likewise been delayed.

   The Debtor represents that all FRI have been identified and nearly all have committed, through

   subscription agreements and funding, to the minimum investment required under the Joint Plan.

   Of the identified FRI, the largest investor (“Lead Investor”) is new to the underlying deal structure

   and is thus requiring additional time to conduct due diligence. Specifically, the Lead Investor has

   requested an additional 60 days to complete its inquiries, particularly given the upcoming holidays.
Case 17-11213 Doc 778 Filed 11/11/19 Entered 11/11/19 16:11:20 Main Document Page 3 of 6



   The Debtor is actively working with the Lead Investor to assist with this process; and, believes

   that it can be concluded within the 60 days requested.

                                                     5.

          The Plan Proponents maintain that the additional time requested is reasonable under the

   circumstances and amount of investment involved, i.e., $3 million.            In addition, the Plan

   Proponents aver that in light of the time, effort and expense devoted, over the last two and one-

   half years, to negotiations among the Debtor and creditors and to the development of the Joint

   Plan, the brief delay requested, which would allow the case to reach final conclusion, is justified.

                                                     6.

          The Plan Proponents assert that the brief continuance requested will not result in prejudice

   to any party, and will instead facilitate plan confirmation and distribution to creditors.

                                                     7.

          Through counsel, the Department of Treasury has advised Plan Proponents that it has no

   objection to the relief requested herein. In addition, counsel for the Debtor attempted to obtain the

   consent of both the FDIC-R and the Office of the United States Trustee, but was unable to confirm

   such parties’ consent by the time of this motion’s filing.

          WHEREFORE, the Debtor and Committee pray that this Court continue hearing on

   confirmation of the Joint Plan for a time convenient to this Court, but no less than 60 days from

   the current hearing date of November 13, 2019; and, for any such other relief deemed equitable

   and just.

                                                  Respectfully Submitted;

                                              By: /s/ Barbara B. Parsons
                                                 WILLIAM E. STEFFES (#12426)
                                                 BARBARA B. PARSONS (#28714)
                                                 THE STEFFES FIRM, L.L.C.
Case 17-11213 Doc 778 Filed 11/11/19 Entered 11/11/19 16:11:20 Main Document Page 4 of 6



                                        13702 Coursey Boulevard, Bldg. 3
                                        Baton Rouge, Louisiana 70817
                                        Telephone: (225) 751-1751
                                        Facsimile: (225) 751-1998
                                        Email: bparsons@steffeslaw.com

                                        Counsel for Debtor


                                        Jeffrey D. Sternklar (MA BBO No. 549561)
                                        Jeffrey D. Sternklar LLC
                                        225 Franklin Street, 26th Floor
                                        Boston, MA 02110
                                        Telephone: (617) 396-4515
                                        Fax: (617) 507-6530
                                        Email: Jeffrey@sternklarlaw.com

                                        STEWART ROBBINS & BROWN, LLC
                                        301 Main St., Ste. 1640
                                        Baton Rouge, Louisiana 70801
                                        Telephone: 225.231.9998

                                        Email: dstewart@stewartrobbins.com

                                     By: /s/ Brandon A. Brown_______ _
                                        P. DOUGLAS STEWART, JR. #24661
                                        BRANDON A. BROWN #25592

                                        Counsel to the Official Committee of Unsecured
                                        Creditors of First NBC Bank Holding Company
Case 17-11213 Doc 778 Filed 11/11/19 Entered 11/11/19 16:11:20 Main Document Page 5 of 6



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                  CASE NO. 17-11213

                                                                                   SECTION A

           DEBTOR                                                                  CHAPTER 11

                                         CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a copy of the forgoing Joint Ex Parte Motion to Continue

   Hearing on Confirmation of Joint Plan of Reorganization has been served via E-mail through this

   Court’s CM/ECF Electronic Notification System to the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com
Case 17-11213 Doc 778 Filed 11/11/19 Entered 11/11/19 16:11:20 Main Document Page 6 of 6




   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           I hereby further certify that a copy of the motion has been served upon all creditors and

   interested parties who do not receive notice through this Court’s CM/ECF Electronic Notification

   System, as shown on the attached mailing list, by depositing same in the U.S. Mail, postage prepaid

   and properly addressed.

           Baton Rouge, Louisiana, this 11th day of November, 2019.

                                            /s/ Samantha J. Chassaing
                                              Samantha J. Chassaing
